DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the display region side” lacks antecedent basis. It is unclear and indefinite if the applicant is referring to the top side of the substrate where the display region is on or region of top surface where the display region is located. As such it is unclear and indefinite.
Claim 1 recites “the fist inorganic insulating layer” in line 19 is unclear and to what is a “fist inorganic layer”. Is the applicant referring to “first” instead of “fist”.
	Claim 1 recites “a slope of the first inorganic insulating layer” in line 19 and line 21 is unclear and indefinite if the two recitations are referring to the same slope or two different slopes of the first inorganic insulating layer.

Claim 1 recites “the end part” in line 21 lacks antecedent basis.
Claim 1 recites “the density” in line 24 and line 25 lacks antecedent basis.
Claims 2 and 5 recites “the inorganic insulating” lacks antecedent basis. It is unclear and indefinite if it is referring to the first inorganic insulating layer or to the second inorganic insulating layer.
Claim 3 recites “the angle” lacks antecedent basis.
Claim 4 recites “the bottomed hole size” lack antecedent basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829